Title: General Orders, 3 October 1780
From: Washington, George
To: 


                  
                     Head Quarters Orangetown Tuesday October 3d
                        1780
                     Parole North Carolina
                     Countersigns Namur, Pym.
                     Watchword Justice
                  
                  For the Day TomorrowBrigadier General
                     HuntingtonLieutenant Colonel CommandantReidLieutenant Colonel JohnstonMajor WyllysBrigade Major WhiteFor DetachmentMajor ChapmanAfter OrdersEach regiment to furnish two Tents for the Camp and Quarter
                     Guards—The brigade Quarter masters will see that they are properly pitched
                     immediately.
               